Exhibit 10.59

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of November 10, 2009 by
and between priceline.com Incorporated, a company, incorporated under the laws
of the State of Delaware (the “Company”), and Kees Koolen (“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee has been asked and has agreed to and may be asked in the
future to act (if applicable) as incorporator, (managing) director, officer,
supervisory director, secretary, (general) proxy-holder, administrator,
liquidator, attorney, manager, employee, agent or in any other capacity
whatsoever of the Company or any of its (to be incorporated) affiliated or group
companies, including but not limited to Booking.com B.V., Booking.com Limited
and their affiliated companies (collectively with the Company, the “Group
Companies”);

 

WHEREAS, the Company has agreed to indemnify Indemnitee in any of the
aforementioned capacities to the extent contemplated by this Agreement;

 

WHEREAS, the Company and Indemnitee wish to enter into this Agreement to clearly
delineate the aforementioned indemnification;

 

WHEREAS, the Board of the Company has approved the entering of this Agreement on
October 14, 2009.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.  Services.  This Agreement shall not be deemed an employment contract
between the Company and Indemnitee.

 

Section 2.               Indemnification.  The Company shall indemnify and hold
Indemnitee harmless in accordance with the provisions of this Section 2 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding.  Pursuant to this Section 2, Indemnitee shall be indemnified against
all damages, losses, penalties, monetary sanctions, costs, expenses (including
reasonable fees, costs and expenses of attorneys, accountants, tax specialists
and other advisors and court costs) (“Expenses”), judgments, fines and amounts
paid in settlement actually and reasonably incurred, suffered or paid by
Indemnitee or on his behalf in connection with such Proceeding or any claim,
issue or matter therein or settlement whether by any of the Group Companies (or
any (ultimate) shareholder or group company of the Group Companies) or a third
party (collectively: a “Claim”), if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the relevant Group Companies on which behalf he acted.  For purposes of this
Agreement, the term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether of a civil, criminal, administrative or
investigative nature, in

 

--------------------------------------------------------------------------------


 

which Indemnitee was, is or will be involved as a party or otherwise by reason
of the fact that Indemnitee is or was a director (managing or supervisory),
officer, manager, agent, employee, secretary, (general) proxy-holder,
administrator, liquidator or attorney of the Group Companies, in each case
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement;
provided, however, that the term “Proceeding” shall not include any action, suit
or arbitration initiated by Indemnitee to enforce Indemnitee’s rights under this
Agreement.

 

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is by reason of his service to, within or for the benefit of the
Group Companies, a witness in any Proceeding to which Indemnitee is not a party,
he shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.

 

The indemnification obligation of the Company will apply irrespectively of
whether the Indemnitee is still employed by, involved in or renders his service
(in whatever capacity) to the relevant Group Companies at the moment the Claim
is made, or whether the Claim dates from a date before or after the signing of
this Agreement, as well as irrespectively of whether the third party is residing
or seated in the Netherlands or abroad and irrespectively of whether the Claim
will be executed before a Dutch or foreign judge, or whether the payments are
due on account of a settlement (provided that such settlement must be approved
in advance by the Company, which approval will not be unreasonably withheld,
conditioned or delayed).  The right to indemnification as provided for in this
Agreement shall inure to the benefit of Indemnitee’s heirs, executors and
personal and legal representatives.

 

Section 3.               Exclusions; Limitations.  Notwithstanding any provision
in this Agreement to the contrary, and unless a court of competent jurisdiction
determines that indemnification should be provided in a final non-appealable
judgment, the Company shall not be obligated under this Agreement to make any
indemnity:

 

(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision (for which excess the Company shall be and remain liable);

 

(b)           for claims initiated or brought by Indemnitee against the Company
or any Group Company, except (i) with respect to Proceedings brought by
Indemnitee to enforce a right to indemnification under this Agreement or (ii) if
the Board of Directors of the Company has approved the initiation or bringing of
such claim;

 

(c)           for any settlement of any Proceeding by Indemnitee effected
without the Company’s written consent, which consent will not be unreasonably
withheld, conditioned or delayed;

 

(d)           (i) for any breach of Indemnitee’s duty of loyalty (as defined by
Dutch law) to the relevant Group Companies, (ii) for acts or omissions by
Indemnitee not in good faith

 

--------------------------------------------------------------------------------


 

or which involve willful or intentional misconduct, gross negligence or a
knowing and willful violation of law on the part of Indemnitee, (iii) for
unlawful payment of a dividend or distribution or unlawful stock or equity
purchase or redemption by any Group Company, or (iv) for any transaction from
which Indemnitee derived an improper and actual personal benefit; or

 

(e)           for which payment is prohibited by applicable law,

 

The Company’s obligation to indemnify Expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, employee or
agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification from such other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise.

 

Section 4.              Procedure for Notification and Defense of Claim.

 

(a)           To obtain indemnification under this Agreement, Indemnitee shall
first submit to the Company a written request therefor specifying in reasonable
detail the claims or circumstances under which Indemnittee believes he is
entitled to indemnification hereunder.

 

(b)           The Company will be entitled to participate in the Proceeding at
its own expense.

 

Section 5.               Duration of Agreement; Binding Effect.  This Agreement
shall continue until and terminate upon the later of: (a) the expiry of the
relevant applicable statue of limitations of any Claim, or (b) the final
termination of any Proceeding, including any appeal, then pending in respect of
which Indemnitee is granted rights of indemnification hereunder. This Agreement
shall be binding upon the Company and its successors and assigns and shall inure
to the benefit of Indemnitee and his heirs, executors and administrators.

 

Section 6.               Repayment.  If and to the extent that it is established
by a competent court that one of the exceptions set forth in Clause 3 applies,
then all amounts paid by the relevant Companies pursuant to this Agreement in
relation to the events in question shall be deemed advance payments and
Indemnitee shall be required to repay such amounts to the relevant Companies,
unless otherwise provided for in the decision of the competent court or agreed
upon by parties to this Agreement.

 

Section 7.               Advance Payment; D&O Insurance.  The right to
indemnification conferred by this Agreement shall include the right to be paid
by the Company the reasonable expenses incurred in defending or otherwise
participating in any proceeding in advance of its final disposition.  The
Company shall cover Indemnitee under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the
employment, which insurance shall cover all Group Companies.

 

Section 8.               Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation,

 

--------------------------------------------------------------------------------


 

each portion of any Section of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

Section 9.               Entire Agreement.  This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

 

Section 10.             Notice by Indemnitee.  Each party agrees promptly to
notify the other parties in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding, claim or matter which may be subject to
indemnification hereunder.

 

Section 11.             Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:

 

(a)           If to Indemnitee, at such address as Indemnitee shall provide to
the Company.

 

(b)           If to the Company to:

 

priceline.com Incorporated

800 Connecticut Avenue

Norwalk, Connecticut 06854

Attention:  General Counsel

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 12. No Termination. The parties hereby waive their rights, if any, in
whole or in part, to annul, terminate, rescind, dissolve or cancel this
Agreement, including on the basis of Sections 6:265 or 6:228 of the Dutch Civil
Code, or make any request thereto.

 

Section 13.             Applicable Law and Consent to Jurisdiction.  This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance

 

--------------------------------------------------------------------------------


 

with, the laws of the State of Delaware, without regard to its conflict of laws
rules.  The Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Delaware Court of Chancery (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, The Corporation Trust Company, Wilmington, Delaware as its
agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

priceline.com Incorporated

 

 

 

 

 

By:

/s/ Jeffery H. Boyd

 

 

Name:

Jeffery H. Boyd

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Indemnitee

 

 

 

 

 

By:

/s/ Kees Koolen

 

 

Name: Kees Koolen

 

--------------------------------------------------------------------------------